Motion Granted; Abatement Order filed May 24, 2016




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00139-CV
                                   ____________

  SOUTHWYCK, SECTION IV HOMEOWNERS’ ASSOCIATION, INC.,
                          Appellant

                                         V.

       SOUTHWYCK COMMUNITY ASSOCIATION, INC., Appellee


                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                       Trial Court Cause No. 77417-CV

                            ABATEMENT ORDER

      On May 12, 2016, the parties notified this court that the parties had reached
an agreement to settle the issues on appeal, and requested that the appeal be abated
for completion of the settlement. The motion is granted. Accordingly, we issue the
following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until September 23, 2016. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its
own motion.



                                        PER CURIAM